Exhibit 10.8

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

        This First Amendment to the Employment Agreement between Howard
Edelstein (“Employee”) and NYFIX, Inc. (the “Company”) is made and entered into
as of October 2, 2007.

W I T N E S S E T H :

        WHEREAS, Employee and the Company have heretofore entered into an
employment agreement dated as of September 4, 2006 (the “Employment Agreement”);
and

        WHEREAS, Employee and the Company desire to revise the Employment
Agreement in two respects, as set forth below;

        NOW, THEREFORE, Employee and the Company hereby agree that the
Employment Agreement shall be and is hereby amended as follows:

        1.      Subsection (i) of the definition of “Change in Control” set
forth in Section 1(g) of the Employment Agreement shall be and is hereby amended
to read in its entirety as follows: “the acquisition by any person, directly or
indirectly, through a purchase, merger or other acquisition transaction, or
series of purchases, mergers or other acquisition transactions, of shares of
Common Stock representing 35% or more of the total shares of Common Stock then
outstanding, provided that such percentage shall be 50% in the case of an
acquisition by Warburg Investors”.

        2.      Section 5 of the Employment Agreement shall be and is hereby
amended by deleting the reference in its concluding sentence to “life insurance
coverage at up to 3 times Base Salary (subject to insurability at commercially
reasonable rates)” and replacing it with the following: “a term life insurance
policy in the amount of $7,500,000.00, owned by Employee and fully portable in
the event of termination of employment for any reason. Barring delays not
reasonably within the Company’s control such as the scheduling of doctor’s
appointments and the like, the Company shall obtain the term life insurance
policy by no later than December 1, 2007. If the Company fails to do so (other
than due to delays not reasonably within the Company’s control such as the
scheduling of doctor’s appointments and the like), in the event of a termination
of employment by reason of Employee’s death, and notwithstanding anything in
Section 8(b) to the contrary, the options that would have vested pursuant to the
two Non-Qualified Stock Option Agreements (Time Vesting) dated as of September
27, 2007 between Employee and the Company during the nine-month period following
such termination shall become immediately vested upon such termination and the
Employee shall be eligible for an additional nine months of vesting under the
Non-Qualified Stock Option Agreement (Performance Vesting) dated as of September
27, 2007 in the manner provided for in such Agreement.”


        IN WITNESS WHEREOF, the undersigned have executed this First Amendment
to Employment Agreement as of the date first above written.



NYFIX, INC.       By:   /s/ Scott A. Bloom                Name:  Scott A.
Bloom                 Title:  Executive Vice President,
         Corporate Development



 



HOWARD EDELSTEIN         /s/ P. Howard Edelstein    



 

2